Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is response to the below RCE filed on 02/01/2022.
Claims 1-18 are pending in this Office Action. Claims 1, 7 and 13 are independent claims.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application 15395878, filed 12/30/2016, now U.S. Patent #10585911, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10585911. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. Especially, the U.S. Patent No. 10585911 discloses more details in logic assets with the application scenario.  Therefore, it would have been obvious to one of ordinary skill in the art to realize that claims 1-20 of the instant application is fully disclosed by the U.S. Patent No. 10585911.

The following table shows the claims in Instant Application that are rejected by corresponding claim(s) in U.S. Patent No. 10585911.
Instant Application
U.S. Patent No. 10585911
1. A method for command engine execution, the method comprising:
receiving free-form information for requesting or modifying information about a computing system;
identifying a portion in the free-form information that is unsupported by a command engine;








sending, via a broadcast or multicast network address, at least some of the free-form information to two or more grammar modules for requesting assistance with processing the portion, 
wherein each of the two or more grammar modules is configured to receive requests for assistance sent to the broadcast or multicast network address and to respond to the requests that it is capable of supporting;
receiving a response from the grammar module that supports the portion;









converting, using the grammar module that supports the portion, the freeform information into at least one compatible command for interacting with at least one data set; and
requesting or modifying the information about the computing system by interacting with the at least one data set using the at least one compatible command.
1. A method for command engine execution, the method comprising: 
receiving free-form information for requesting or modifying information about a computing system; 
identifying a portion in the free-form information that is unsupported by a command engine; 
requesting, from a grammar module registry, information about a grammar module that supports the portion, 
wherein the grammar module registry accesses registry data about a plurality of grammar modules and selects one or more appropriate grammar modules using the registry data; 










receiving, from the grammar module registry, an endpoint identifier for communicating with the grammar module executing at an endpoint device, wherein the endpoint identifier includes a network address associated with the endpoint device, wherein the command engine uses the network address to send to the grammar module a grammar processing request associated with the portion in the free-form information that is unsupported by a command engine; 
converting, using the grammar module that supports the portion, the free-form information into at least one compatible command for interacting with at least one data set; and 
requesting or modifying the information about the computing system by interacting with the at least one data set using the at least one compatible command.
2. The method of claim 1 
wherein converting, using the grammar module that supports the portion, the free-form information into the at least one compatible command comprises generating a sequence of commands, 
wherein at least one command in the sequence of commands is configured to use results from a previous command in the sequence of commands.

3. The method of claim 1 comprising:
receiving second free-form information for requesting or modifying second information about the computing system;
identifying a second portion in the free-form information that is unsupported by the command engine;
requesting, from a grammar module registry, information about a second grammar module that supports the second portion; and
receiving, from the grammar module registry, an endpoint identifier for communicating with the second grammar module.

4. The method of claim 3 wherein requesting, from the grammar module registry, information about the second grammar module that supports the second portion comprises:
sending at least some of the second free-form information to the grammar module registry;
determining whether the second grammar module supports the second portion;
in response to determining that the second grammar module supports the second portion, 
determining whether usage requirements for utilizing the second grammar module are satisfied; and
in response to determining that the usage requirements are satisfied,
sending the endpoint identifier for communicating with the second grammar module that supports the second portion and meets the usage requirements.

5. The method of claim 3 wherein the second grammar module registers
with the grammar module registry by registering the second portion that is supported by the grammar module, a required parameter indicating an object or a value needed for supporting the second portion, a predicate indicating a condition to be satisfied before supporting the second portion, a filter indicating whether the second grammar module is usable, or the endpoint identifier for communicating with the second grammar module.

6. The method of claim 1 wherein converting, using the grammar module that supports the portion, the free-form information into the at least one compatible command comprises:
sending, to the grammar module, at least the portion of the free-form information; and
receiving, from the grammar module, a valid portion of the at least one compatible command.
2. The method of claim 1 wherein converting, using the grammar module that supports the portion, the free-form information into the at least one compatible command comprises generating a sequence of commands, 
wherein at least one command in the sequence of commands is configured to use results from a previous command in the sequence of commands.

















3. The method of claim 1 wherein requesting, from the grammar module registry, information about the grammar module that supports the portion comprises: 
sending at least some of the free-form information to the grammar module registry; 

determining whether the grammar module supports the portion; 
in response to determining that the grammar module supports the portion, determining whether usage requirements for utilizing the grammar module are satisfied; and 


in response to determining that the usage requirements are satisfied, 
sending the endpoint identifier for communicating with the grammar module that supports the portion and meets the usage requirements.

4. The method of claim 1 wherein the grammar module registers with the grammar module registry by registering the portion that is supported by the grammar module, a required parameter indicating an object or a value needed for supporting the portion, a predicate indicating a condition to be satisfied before supporting the portion, a filter indicating whether the grammar module is usable, or the endpoint identifier for communicating with the grammar module.





5. The method of claim 1 comprising: 
prior to converting, using the grammar module that supports the portion, the free-form information into the at least one compatible command: 

sending at least some of the free-form information to one or more grammar modules for requesting assistance with processing the portion; and 
receiving a response from the grammar module that supports the portion.

6. The method of claim 1 wherein converting, using the grammar module that supports the portion, the free-form information into the at least one compatible command comprises: 
sending, to the grammar module, at least the portion of the free-form information; and receiving, from the grammar module, a valid portion of the at least one compatible command.
7. A system for command engine execution, the system comprising:
a processor; and
a command engine implemented using the processor, 
wherein the command engine is configured for:
receiving free-form information for requesting or modifying information about a computing system;
identifying a portion in the free-form information that is unsupported by a command engine;
sending, via a broadcast or multicast network address, at least some of the free-form information to two or more grammar modules for requesting assistance with processing the portion, 






wherein each of the two or more grammar modules is configured to receive requests for assistance sent to the broadcast or multicast network address and to respond to the requests that it is capable of supporting;
receiving a response from the grammar module that supports the portion;









converting, using the grammar module that supports the portion,
the free-form information into at least one compatible command for interacting with at least one data set; and
requesting or modifying the information about the computing system by interacting with the at least one data set using the at least one compatible command.
7. A system for command engine execution, the system comprising: 
a processor; and 
a command engine implemented using the processor, 
wherein the command engine is configured for: 
receiving free-form information for requesting or modifying information about a computing system;
 identifying a portion in the free-form information that is unsupported by a command engine; 






requesting, from a grammar module registry, information about a grammar module that supports the portion, wherein the grammar module registry accesses registry data about a plurality of grammar modules and selects one or more appropriate grammar modules using the registry data; 




receiving, from the grammar module registry, an endpoint identifier for communicating with the grammar module executing at an endpoint device, 
wherein the endpoint identifier includes a network address associated with the endpoint device, 
wherein the command engine uses the network address to send to the grammar module a grammar processing request associated with the portion in the free-form information that is unsupported by a command engine; 
converting, using a grammar module that supports the portion, the free-form information into at least one compatible command for interacting with at least one data set; and 
requesting or modifying the information about the computing system by interacting with the at least one data set using the at least one compatible command.
8. The system of claim 7 wherein converting, using the grammar module, the free-form information into the at least one compatible command comprises generating a sequence of commands, 
wherein at least one command in the sequence of commands is configured to use results from a previous command in the sequence of commands.
















9. The system of claim 7 wherein the command engine is further configured for:
receiving second free-form information for requesting or modifying second information about the computing system;
identifying a second portion in the free-form information that is unsupported by the command engine;
requesting, from a grammar module registry, information about a second grammar module that supports the second portion; and
receiving, from the grammar module registry, an endpoint identifier for communicating with the second grammar module.












10. The system of claim 9 wherein the command engine is further configured for:


sending at least some of the second free-form information to the grammar module registry;
determining whether the second  grammar module supports the second portion;
in response to determining that the second grammar module supports the second portion, determining whether usage  requirements for utilizing the second grammar module are satisfied; and
in response to determining that the usage requirements are satisfied,
sending the endpoint identifier for communicating with the second grammar module that supports the second portion and meets the usage requirements. 

11. The system of claim 9 wherein the second grammar module registers with the grammar module registry by registering the second portion that is supported by the grammar module, a required parameter indicating an object or a value needed for supporting the second portion, a predicate indicating a condition to be satisfied before supporting the second portion, a filter indicating whether the second grammar module is usable, or the endpoint identifier for communicating with the second grammar module.

12. The system of claim 7 wherein the command engine is further configured for:



sending, to the grammar module, at least the portion of the free-form information; and

receiving, from the grammar module, a valid portion of the at least one compatible command.
8. The system of claim 7 wherein converting, using the grammar module, the free-form information into the at least one compatible command comprises generating a sequence of commands, 
wherein at least one command in the sequence of commands is configured to use results from a previous command in the sequence of commands.

9. The system of claim 7 wherein the command engine is further configured for: 
sending at least some of the free-form information to the grammar module registry; 
determining whether the grammar module supports the portion; in response to determining that the grammar module supports the portion, 
determining whether usage requirements for utilizing the grammar module are satisfied; and
 in response to determining that the usage requirements are satisfied, 
sending the endpoint identifier for communicating with the grammar module that supports the portion and meets the usage requirements.














10. The system of claim 7 wherein the grammar module is configured for registering with the grammar module registry by registering the portion that is supported by the grammar module, a required parameter indicating an object or a value needed for supporting the portion, a predicate indicating a condition to be satisfied before supporting the portion, a usage filter indicating whether the grammar module is usable, or the endpoint identifier for communicating with the grammar module.

































11. The system of claim 7 wherein the command engine is further configured for: prior to converting, using the grammar module that supports the portion, the free-form information into the at least one compatible command: 
sending at least some of the free-form information to one or more grammar modules for requesting assistance with processing the portion; and 
receiving a response from the grammar module that supports the portion.

12. The system of claim 7 wherein the command engine is further configured for: sending, to the grammar module, at least the portion of the free-form information; and receiving, from the grammar module, a valid portion of the at least one compatible command.
13. A non-transitory computer readable medium having stored thereon executable instructions which, when executed by at least one processor of a computer, cause the computer to perform steps comprising:
receiving free-form information for requesting or modifying information about a computing system;
identifying a portion in the free-form information that is unsupported by a command engine;
sending, via a broadcast or multicast network address, at least some of the free-form information to two or more grammar modules for requesting assistance with processing the portion, wherein each of the two or more grammar modules is configured to receive requests for assistance sent to the broadcast or multicast network address and to respond to the requests that it is capable of supporting;








receiving a response from the grammar module that supports the portion;










converting, using the grammar module that supports the portion, the freeform information into at least one compatible command for interacting with at least one data set; and
requesting or modifying the information about the computing system by interacting with the at least one data set using the at least one compatible command.


14. The non-transitory computer readable medium of claim 13 wherein converting, using the grammar module, the free-form information into the at least one compatible command comprises generating a sequence of commands,
wherein at least one command in the sequence of commands is configured to use results from a previous command in the sequence of commands. 

15. The non-transitory computer readable medium of claim 13 comprising further executable instructions which, when executed by at least one processor of a computer, cause the computer to perform further steps comprising:
receiving second free-form information for requesting or modifying second information about the computing system;
identifying a second portion in the free-form information that is unsupported by the command engine;
requesting, from a grammar module registry, information about a second grammar module that supports the second portion; and
receiving, from the grammar module registry, an endpoint identifier for communicating with the second grammar module.

16. The non-transitory computer readable medium of claim 15 wherein requesting, from the grammar module registry, information about the second grammar module that supports the second portion comprises:
sending at least some of the second free-form information to the grammar module registry;
determining whether the second grammar module supports the second portion;
in response to determining that the second grammar module supports the second portion, determining whether usage requirements for utilizing the second grammar module are satisfied; and
in response to determining that the usage requirements are satisfied,
sending the endpoint identifier for communicating with the second grammar module that supports the second portion and meets the usage requirements.

17. The non-transitory computer readable medium of claim 15 wherein the second grammar module registers with the grammar module registry by registering the second portion that is supported by the grammar module, a required parameter indicating an object or a value needed for supporting the second portion, a predicate indicating a condition to be satisfied before supporting the second portion, a filter  indicating whether the second grammar module is usable, or the endpoint identifier for communicating with the second grammar module.

18. The non-transitory computer readable medium of claim 13 wherein converting, using the grammar module that supports the portion, the free-form information into the at least one compatible command comprises:



sending, to the grammar module, at least the portion of the free-form information; and
receiving, from the grammar module, a valid portion of the at least one compatible command.
13. A non-transitory computer readable medium having stored thereon executable instructions which, when executed by at least one processor of a computer, cause the computer to perform steps comprising:  
receiving free-form information for requesting or modifying information about a computing system; 
identifying a portion in the free-form information that is unsupported by a command engine; 









requesting, from a grammar module registry, information about a grammar module that supports the portion, 
wherein the grammar module registry accesses registry data about a plurality of grammar modules and selects one or more appropriate grammar modules using the registry data; 
receiving, from the grammar module registry, an endpoint identifier for communicating with the grammar module executing at an endpoint device, 
wherein the endpoint identifier includes a network address associated with the endpoint device, wherein the command engine uses the network address to send to the grammar module a grammar processing request associated with the portion in the free-form information that is unsupported by a command engine; 
converting, using a grammar module that supports the portion, the free-form information into at least one compatible command for interacting with at least one data set; and 
requesting or modifying the information about the computing system by interacting with the at least one data set using the at least one compatible command.


14. The non-transitory computer readable medium of claim 13 wherein converting, using the grammar module, the free-form information into the at least one compatible command comprises generating a sequence of commands, 
wherein at least one command in the sequence of commands is configured to use results from a previous command in the sequence of commands.




















15. The non-transitory computer readable medium of claim 13 wherein requesting, from the grammar module registry, information about the grammar module that supports the portion comprises: 

sending at least some of the free-form information to the grammar module registry; 
determining whether the grammar module supports the portion; 
in response to determining that the grammar module supports the portion, 
determining whether usage requirements for utilizing the grammar module are satisfied; and 

in response to determining that the usage requirements are satisfied, 
sending the endpoint identifier for communicating with the grammar module that supports the portion and meets the requirements for utilization.

16. The non-transitory computer readable medium of claim 13 wherein the grammar module registers with the grammar module registry by registering the portion that is supported by the grammar module, a required parameter indicating an object or a value needed for supporting the portion, a predicate indicating a condition to be satisfied before supporting the portion, a usage filter indicating whether the grammar module is usable, or the endpoint identifier for communicating with the grammar module.



17. The non-transitory computer readable medium of claim 13 comprising further executable instructions which, when executed by at least one processor of a computer, cause the computer to perform further steps comprising: prior to converting, using the grammar module that supports the portion, the free-form information into the at least one compatible command: 
sending at least some of the free-form information to one or more grammar modules for requesting assistance with processing the portion; and
 receiving a response from the grammar module that supports the portion.




“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
Allowable Subject Matter
Claims 1-18 are objected to as being subjected to rejections on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of Patent No 10585911. 
In addition, the specifications and drawings are objected to for formality.
The claims 1-18 would be allowable if the above rejections are withdrawn as a necessity to a filing of terminal disclaimer against the U.S. Patent No 10585911. It is noted the filing of 09/27/2021 was disapproved and a proper refiling seems required.
The following is the Examiner's statement of reasons for allowance:
In light of prosecution histories of the parent application and current endeavor on the instant application, thorough searches and investigations on prior art have been conducted on the domains (PE2E, NPL-ACM, Google, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.).
However, no references previously cited or newly searched are considered the closest art disclosing partially the subject matters recited in the instant application, especially on the subject matters of receiving free-form information for requesting or modifying information about a computing system including identifying a portion in the free-form information that is unsupported by a command engine.
Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEN S LU whose telephone number is (571)272-4114.  The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
July 13, 2022